Citation Nr: 1235633	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  01-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right C5-6 cervical radiculopathy, including absent right brachial radialis and biceps reflex, due to a posterior cervical C5-6 right discectomy performed at the Boston, Massachusetts VA Medical Center (VAMC) in July 1992.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for psychiatric disorder, claimed as anxiety and depression, due to posterior cervical C5-6 right discectomy performed at the Boston, Massachusetts VAMC in July 1992.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty briefly in 1968, from August 1974 to July 1978, and from December 1981 to July 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the appeal in April 2005 and November 2006 for further development. 

In May 2008, the Board denied compensation under 38 U.S.C.A. § 1151 for the captioned disabilities.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2010, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  

In February 2011, the Board remanded the appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran's right C5-6 cervical radiculopathy, absent right brachial radialis, and absent right biceps reflexes are reasonably foreseeable consequences of a posterior cervical C5-6 right discectomy performed at the Boston, Massachusetts VA Medical Center (VAMC) in July 1992. 

2.  The Veteran's carpal tunnel syndrome, hand and wrist numbness and weakness,   degenerative changes at the elbow, and tightness of the right trapezius muscle were not incurred as a result of the 1992 cervical spine surgery.  

3.  The Veteran does not have a cervical spine misalignment or uncontrolled head tilt. 

4.  There is credible medical evidence of a psychiatric disorder, diagnosed as major depression and possible bipolar disorder.  

5.  The Veteran did not incur additional physical or psychiatric disabilities proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination. 


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for right C5-6 cervical radiculopathy, including absent right brachial radialis and biceps reflex, due to a posterior cervical C5-6 right discectomy performed at the Boston, Massachusetts VA Medical Center (VAMC) in July 1992 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361, 17.32 (2011).  

2.   The criteria for compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder, claimed as anxiety and depression, due to posterior cervical C5-6 right discectomy performed at the Boston, Massachusetts VAMC in July 1992 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361, 17.32 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The RO received the Veteran's claims for compensation under 38 U.S.C.A. § 1151 in February 2000 prior to enactment of the legislation that established the notice requirements.  After the initial decision on the claims, in December 2004 the RO provided a notice that met the requirements.  The notice provided the criteria to establish entitlement to compensation under 38 U.S.C.A. § 1151 and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Following the notice, the claims were readjudicated on many occasions in supplemental statements of the case and before the Board and the Court with opportunities to respond.  The Veteran and his representatives submitted evidence and argument addressing the elements to establish eligibility for compensation and demonstrated actual knowledge of the criteria.   

In addition, VA has obtained all relevant and available evidence, and the Veteran has not identified other sources of relevant evidence not yet recovered.  VA has also obtained medical examinations and opinions.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Navy briefly in 1968 but was discharged for an unrelated medical disorder.  After corrective treatment, the Veteran served two enlistments in the Navy as a junior hospital corpsman with training as a field medical technician during his first tour of duty and in aviation medicine in the second tour of duty.  However, no Navy Enlisted Classification Code was in effect as documented on the last Certificate of Discharge or Release from Active Duty (DD-214).   Service personnel and treatment records are silent for any symptoms, diagnoses, or treatment associated with the disabilities on appeal.  The Veteran underwent a C4-5 discectomy at a VA Medical Center in July 1992.  He contends that he incurred additional spinal, neurological, and psychiatric disabilities caused by the VA surgery.  

Effective for claims received on or after October 1, 1997, an additional disability is a qualifying disability if it was not the result of the veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Cervical Spine 

The Veteran reported to VA adjudicators and to clinicians that he had been a weight lifter and participated in body building competitions during and after active service.  
He reported that he was not employed since his discharge from service but performed "under the counter" work as a laborer and handyman and similar work on his home.  He acknowledged a history of steroid use.  

In April 1992, the Veteran sought VA treatment at a VA neurology clinic for pain in his right shoulder, right forearm, and right thumb when he moved his head to the right and continuous sensation of "pins and needles," tingling, and numbness and decrease of strength in his right hand.  The examining neurologist noted no history of trauma but a history of heavy weight lifting.  The neurologist noted a loss of reflex and sensation in the right hand and diagnosed radiculopathy of the C4-6 segments.  A magnetic resonance image obtained in May 1992 showed minor disc bulging at C4-5 with no compromise of the central canal but mild disc bulge and boney ridging projecting into the right canal at C5-6.  A trial of cervical traction was unsuccessful.  An electromyeogram (EMG) and nerve conduction study showed very mild C8-T1 root irritation without significant distal denervation in muscles of the right arm.  

In late July 1992, the VA neurologist noted the Veteran's reports that he could no longer work out because of the pain radiating to his right shoulder down to his right thumb.  The neurologist noted that the Veteran was very muscular but that the Veteran felt that his right hand was not as strong as it had been previously.  The neurologist noted a slight reduction in motor strength of the right deltoid.  Four days later, the neurologist provided a summary of his assessment, noting the results of the magnetic resonance image that showed a bulging disc but a near normal EMG and good ranges and freedom of movement.  The neurologist noted that the symptoms of the thumb and index finger correlated to the damage disc but that surgery was not entirely without risk and the Veteran was functionally able to do useful work.  He noted that the surgery could proceed if the Veteran so wished, indicating that the surgery was elective. 

In a preoperative note on the day of surgery, an attending physician noted that the Veteran desired to undergo the surgery because he continued to lift weights and exacerbate the spinal problem.  A consent document was executed the day before surgery on admission to the Medical Center.  The surgeon noted that the procedure was a posterior C5-6 discectomy on the right and noted that the risks, benefits, and alternatives were explained to the patient and were understood.  The surgeon noted that the risks included bleeding, infection, recurrent herniation, and nerve damage.  The Veteran was provided the opportunity to ask questions and initially indicated "no" but scratched it out and answered "yes" and then indicated that he had no questions.  The Veteran indicated that he freely consented to the procedure.  In a second paragraph, the Veteran was asked that if he refused to consent that the consequences were discussed with him.  The Veteran answered "yes" and signed the consent form.  A nurse later indicated on a preparation form that the Veteran had a good understanding of the pre- and post-operation care.   The file contains the detailed surgical report that showed no surgical techniques in any area other than the C5-6 disc and that the nerve root compression by a free segment was eliminated.  An attending physician noted in a post-surgical summary that there were no complications with a resolution of the right arm pain at the time of discharge two days after surgery. 

In a post-surgery follow up in August 1992, a physician's assistant noted the Veteran's report of a complete resolution of the right C5-6 radicular symptoms but some persistent right arm and grip weakness and right neck and upper arm pain.  There was a slight tightness in the right trapezius muscle.  In January 1993, the VA neurologist noted that the Veteran was pleased with the relief of the pain and tingling of the right upper extremity but experienced fatigue after repeated use of the right arm and hand.  The Veteran also reported a "knot" in the right trapezius muscle when doing lifting exercises with 75 pounds.  There remained some biceps weakness and reduction of reflex and a slight loss of sensation to touch.  In May 1994, the neurologist noted that the original right side pain was 95 percent relieved after surgery but that the Veteran now reported different symptoms of tingling and numbness and "zapping" in the neck when sneezing without radiating pain.  The Veteran reported that he was no longer lifting weights and was angry that his current symptoms were caused by the surgery.  The Veteran reported "pulling" of the right trapezius causing his head posture to be off center, bursitis in the right elbow, carpal tunnel syndrome on the right, and loss of feeling in the right fingers.  

From October 1992 to November 1992, the Veteran was an inpatient in a VA substance abuse treatment program.  There were no clinical comments regarding the cervical spine.  The Veteran submitted a single page of a partial May 1994 report from one of his VA surgeons.  The surgeon noted that the Veteran's original upper right extremity pain was 95 percent relieved and the numbness and tingling were gone except for a sharp neck pain when sneezing.  The surgeon also noted the Veteran's reports of a right head tilt because of pulling by the right trapezius, bursitis or tendinitis of the right elbow, carpal tunnel syndrome, and tightening of the extension muscle of the right forearm, all self diagnosed by the Veteran as a former hospital corpsman.  The report appears to be incomplete as it contains only a recitation of the Veteran's own symptom reports with no comments or conclusions by the surgeon.   

In January 1995, the Veteran sought VA mental health treatment for symptoms of anger, frustration, insomnia, and depression.  A therapist noted his reports of pre-surgery success as a competitive body builder but felt that his VA surgery had been "botched."  He reported that he also went through a divorce, other family discord, and was using cannabis almost daily.  The therapist diagnosed major depression.  There are no records of VA care for residuals of the cervical spine surgery at this time.  

Records of care by a private orthopedic physician from August 1997 to May 2004 were obtained and associated with the claims file.  Clinical notes from this physician primarily address knee disorders.  In December 1998, the physician noted that the Veteran was lifting large amounts of heavy weights and hurt his left shoulder.  In February 1999, the physician noted that the Veteran was going to compete in a Mr. USA contest the next year.  He noted that the Veteran understood proper lifting technique but that increased activity resulted in pain.  The physician diagnosed muscle overuse and prescribed a narcotic pain medication.  He regularly prescribed this medication through 2004.  

In October 1999, a VA clinician noted that the Veteran was very muscular but observed some knotting of the right trapezius muscle when the Veteran shrugged his shoulders.   The clinician noted that there might be subtle atrophy of the right biceps compared to the left although it was difficult to ascertain because of his bulk.  There was normal muscle tone, strength, and coordination and normal sensory response.  There was absent right brachioradialis and biceps reflexes.   The clinician noted that the Veteran's self diagnosis of right carpal tunnel syndrome might be correct.   The clinician otherwise diagnosed chronic neck and right upper extremity pain of multiple possible etiologies and objective evidence of right C5-6 radiculopathy.  The clinician noted that it was unclear whether this was new since the surgery.  
  
The RO received the Veteran's claim for compensation under 38 U.S.C.A. § 1151 in February 2000.  

In March 2000, a VA physician noted the Veteran's report of his activities as a body builder until he injured his cervical spine in 1991.  The Veteran reported that the 1992 surgery relieved some symptoms but caused others and that he now had carpal tunnel syndrome, epicondylites of the right elbow, and absent right biceps reflex.  The Veteran reported that he experienced shooting pain from the right arm to the hand, was unable to use his right hand for any activity, and could no longer lift weights.  On examination, there was a full range of motion of the cervical spine except for a slightly less than normal rotation to the right.  There were absent reflexes on the right biceps and triceps but satisfactory brachioradialis reflex bilaterally.  Hand grasp was strong with some loss of sensation in the fourth and fifth right fingers but no evidence of carpal tunnel syndrome or epicondylitis.  X-rays of the cervical spine showed the odontoid sitting asymmetrically between the lateral masses at C-1 and a narrowing of the C5-6 disc space.  The physician did not diagnose a misaligned cervical spine but did diagnose an unsuccessful discectomy with persistent radiculitis.  

In March 2000, the private orthopedic physician noted that the Veteran was experiencing chronic shoulder pain, medial epicondylitis on the left, and right carpal tunnel syndrome.  There were no comments regarding the cervical disc surgery.  In June 2000, the physician noted that X-rays showed degenerative changes at C5-6 and C6-7.  In December 2000, the physician noted for the first time the Veteran's reports of cervical spine surgery and requested a note in support of his claim for benefits.  Three weeks later, the physician noted the Veteran's report of neck pain, absent biceps jerk, and crooked neck.  The physician observed tenderness and restricted motion of the cervical spine and right shoulder, hepethesia of the thumb and index finger, and absent biceps jerk.   In January 2001, a consulting physician noted the results of EMG and nerve conduction studies.   The physician noted that the studies showed residual cervical spine radiculopathy at the C6 level, mild carpal tunnel syndrome, and increased latency and decreased conduction velocity in the medial nerve but normal response of the ulnar nerve.  The physician observed that the Veteran was a very strong man with full muscle strength and stretch reflex with muscle symmetry except for a little depression on the brachial radialis and biceps.  He observed decreased sensation in the right hand.  There was no observation of a "crooked neck."

In a letter to the Veteran's representative in January 2001, the physician responded to a request for an opinion in support of the claim for VA compensation under 38 U.S.C.A. § 1151.  The physician noted that he was providing treatment primarily for both knees.  He discussed the pre-surgery imaging studies and diagnoses, and the post-surgery October 1999 VA examination report.  He also referred to the EMG performed in January 2001 with findings consistent with chronic residual cervical radiculopathy at C6 on the right.  The physician further noted that the Veteran had current symptoms of absent right brachial radialis and biceps reflexes.  Based on a comparison of these before and after reports, the physician concluded that there was a "change in status" that must be considered to be caused by the surgical procedure with completely unexpected results causing permanent partial disability.  He did not explain how the radiculopathy that existed before and after the surgery was a change.  He did not explain how the absence of reflexes of arm muscles was caused by the surgery and not by prolonged heavy weight lifting in the intervening years, and he did not explain why the symptoms were permanent.  This physician provided another brief letter in July 2004 again concluding that the 2001 EMG studies showed permanent C5-6 radiculopathy.  

In September 2001, the VA neurologist who examined the Veteran in October 1999 performed another examination after two years without VA follow-up.  The physician noted the Veteran's reports of continued pain in the right side of the neck, right elbow, and more recently additional right shoulder pain on motion.  The physician noted that he had difficulty getting a reliable history from the Veteran who stated that he was not interested in additional surgery but had resumed lifting weights and wanted advice about resuming the use of steroids.  On examination, the neurologist noted that the Veteran was extremely muscular but had relative atrophy of the right biceps compared to the left.  Strength, tone, and movement were normal.  There was absent right and left branchoradialis and right biceps and triceps reflexes.  The neurologist noted pathology to support the neck discomfort as well as local pathology for the elbow and shoulder which should be addressed first with less invasive treatment and medication.  The medication included narcotic medications that were simultaneously prescribed by the private orthopedic physician.  

In an August 2002 statement, the Veteran noted that he could no longer pursue his purpose in life to help others through bodybuilding as he had done prior to surgery.  He noted that he had difficulty with handwriting and restful sleep and had to take medications for pain and mood.  In an April 2004 RO hearing, the Veteran stated that he injured his neck in late 1990 and had pre-surgery symptoms of an inability to stand erect and a burning sensation down the right arm from the herniated disc.  He stated that his Navy medical training was sufficient for him to understand the medical terminology, physiology, and explanations from the VA surgeon.  He stated that he expressed concerns about the chances of success and that the VA surgeon told him of the possibility of median nerve damage but that the symptoms could be surgically relieved.  The Veteran acknowledged that he "took a chance and let them operate on me."  The Veteran stated that he accepted the risk and made no contention that he had not given his consent.  The Veteran stated that his pre-surgical symptoms were corrected but that unexpected symptoms emerged including median nerve damage causing brachialis, muscle atrophy, and absent biceps reflex, epicondylitis of the elbow, and carpal tunnel syndrome, both on the right side.  He further stated that his cervical spine was out of alignment because of the shortening of the trapezius muscle when it was reattached to the side of his neck and that he had bulging discs at five levels, all of which occurred immediately after the surgery.  He stated that he was aware of the problems because of his medical training but did nothing because he did not understand the legal issues and benefit opportunities.  He further stated that the VA neurologist told him that the VA surgery was "botched."  The Veteran submitted photographs of his body building stature in 1981 that are associated with the claims file.   

In December 2005, a VA physician noted a review of the claims file and the Veteran's reports of post-surgical complications that caused him difficulty in holding objects and an inability to continue his job as a bodybuilder that persisted to the current time.  On examination, the physician noted decreased muscle strength throughout the upper right extremity and mild to moderate atrophy of the muscles affected by the C5-6 disc.  Reflexes and sensory perception were decreased.  The physician concluded that the Veteran developed radiculopathy, absent right brachioradialis and biceps deep tendon reflexes following the 1992 surgery.  The physician concluded that the records did not show carelessness, negligence, or lack of proper skill by the VA care providers.  

In January 2006, a VA psychiatrist noted a review of the claims file and the Veteran's history of psychiatric and substance abuse treatment in 1992 and 1993.   The Veteran reported that he had a long career as a professional body builder until VA spinal surgery.  Thereafter, he developed symptoms of depression and anger over what he considered to be a "botched job."  Following a mental status examination, the psychiatrist diagnosed major mood disorder and possible bipolar disorder secondary to physical problems and neck pain.  

In March 2005, the Veteran's representative provided a brief in which he summarized the Veteran's symptoms before and after surgery and several post-surgical private evaluations.  The representative contended that the Veteran incurred an additional permanent partial disability that he was not able to lift weights, work out, or hold a cup of coffee in his right hand.  In May 2006, the Veteran finished seventh in his age category at a bodybuilding championship event in his home state.  See [redacted] (last visited Sep. 12, 2012).  

In November 2006, the Board remanded the appeal to obtain clarification of the opinion of the December 2005 examiner on whether any additional disability arising from the surgery was the result of carelessness, negligence, or lack of proper skill by the VA care providers.  
 
In January 2007, the Veteran underwent an examination by a private neurologist who referred to unspecified nurses' notes and operative reports.  The neurologist noted the Veteran's reports of pre-surgery burning and tingling in the right small finger and an inability to extend the neck or cervical spine.  The neurologist noted that the posterior entry position was not the preferred method and that the reasons for the choice of surgical site were not shown in the records.  After surgery, the Veteran reported weakness and loss of grip strength in the right hand that became more severe until he now was unable to grasp a glass.  Pain and numbness spread to the entire hand and arm.  The neurologist also noted the Veteran's reports of vertiguinous symptoms associated with ataxia that "have long been associated with cervical disorders."   The Veteran experienced chronic uncontrolled right head tilt because of a shortening of the trapezium and had difficulty keeping his right upper extremity toned.  Both interfered with his ability to win competitions and caused depression and loss of self-esteem.  The neurologists reviewed the reports of the private orthopedic physician regarding pre- and post-operative electromyeograms and nerve conduction studies and concluded that the changes were unforeseen adverse outcomes of the surgery.  On examination, range of cervical spine motion was 50-60 percent of normal.  The right biceps was 1.5 centimeters (cm) smaller than the left (42 vice 43.5 cm) and the right forearm was 1.0 centimeters smaller than the left (32 vice 33 cm).  However, arm reflexes were nearly identical and right hand strength was on a scale of 4 of 5 compared to 5 of 5 on the left.  

Later in January 2007, a VA physician accurately summarized the history of symptoms before and after surgery and noted that the Veteran currently experienced a constant burning pain in his right hand.  Although the Veteran reported that he intermittently continued body building efforts, the hand pain prevented a level of success that he would have otherwise achieved.  The Veteran also reported left arm discomfort, right elbow pain, and difficulty sleeping.  He did not use a cane, and the ataxia did not preclude walking.  On examination, the physician noted that the Veteran's muscle masses were well defined.  Ranges of motion were slightly less than normal in extension and right side lateral flexion and rotation.  Motor strength was slightly less on the right upper extremity compared to the left.  Right biceps and brachioradialis reflexes were absent on the right but only 1+ on the left.  The physician concluded that the present residuals were related to the surgical procedure in that the C8 and T1 nerve roots remain involved but the C6 root was freed by the procedure and is much less involved.  Regarding the conduct of the surgical procedure, the physician noted that the posterior approach was appropriate because of the location of the herniated disc and the root involvement but that the outcome was "disappointing."  However, an unsuccessful outcome occurs in 20 percent of the cases and the additional disabilities were foreseeable.  The physician noted that neurosurgeons generally cover these possible consequences in preoperative patient discussions and that if they did not, the present situation is attributable to the surgeon's failure to inform the Veteran of the possibilities for adverse outcomes.  

In May 2008, the Board denied compensation under 38 C.F.R. § 1151 for residuals of the cervical spine surgery.  The Board referred to the 2001 and 2004 private orthopedic physician's opinions and those provided by VA physicians in December 2005 and February 2006 and concluded that the Veteran did incur an additional disability of C5-6 radiculopathy and absent right arm reflexes.  Regarding the criteria for the additional disability to have been caused by VA negligence, lack of skill or proper care, or an event not reasonably foreseeable, the Board referred to the January 2007 examination and opinion which was substantially compliant with the remand instructions and found that the additional disability was reasonably foreseeable.  The only error would have been if the possible adverse outcomes were not explained to the Veteran by the surgeon.  The Board reviewed the evidence of record regarding informed consent and concluded that the Veteran had been informed of the risks that included nerve damage.  The Board denied compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder because the evidence showed the psychiatric symptoms to be the result of the foreseeable physical disabilities of the surgery. 

The Veteran appealed the decision to the Court.  In May 2010, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  First, the parties found that the Board failed to discuss apparently contradictory checked statements on the VA form used to document consent.  The parties represented to the Court that the Veteran checked boxes that both consented and refused or revoked consent.  The parties also found that the Board improperly characterized the additional disability and did not include the shortened right trapezius muscle, chronic head tilt, misaligned spine, bulging discs, and pinched nerves reported as lay observations by the Veteran.  The Board did not address the Veteran's contention that he was not advised of these outcomes as possibly foreseeable.  

In February 2011, the Board again remanded the appeal for additional development and reconsideration of the nature and extent of the Veteran's additional disability.  
The Board noted inconsistencies in the reports of right hand dysfunction and obtained the results and photographs of the Veteran's second place finish in a national bodybuilding competition in 2009.  The Board directed the RO to associate the materials with the file and advised the Veteran that the materials were not medical evidence but would be considered as lay evidence to respond to the Joint Motion directions to clarify the scope of the additional disabilities.  The Board also directed that the Veteran be provided the materials and asked to identify any other records that would clarify the extent of his disabilities and the scope of his consent prior to surgery.  Finally, the Board directed additional orthopedic, neurologic, and psychiatric examinations, the latter only if the criteria for compensation for the cervical spine disabilities were met. 

In March 2012, the RO provided a notice to the Veteran that the evidence of his 2009 bodybuilding competition would be considered and requested that he identify any additional evidence relevant to the extent of his contended additional disabilities.  In correspondence in May 2012, the Veteran submitted duplicate copies of his representative's March 2005 brief, the 2001 and 2004 letters from his private orthopedic physician, the 2007 neurologic evaluation, and a 2000 letter from a private psychiatrist.  The latter will be discussed below.  The Veteran contended that he has been the victim of discrimination by VA because of his physical appearance.  

In June 2012, a VA physician noted a review of the claims file including the service records, the 1992 surgical procedure report, pre- and post-surgery VAMC Boston treatment notes, previous VA compensation and pension examinations, the 2001 and 2004 letters from the private orthopedic physician, and the neurologic testing before and after the surgery.  The physician performed a detailed orthopedic examination of the cervical spine, right shoulder, arm elbow, wrist, and fingers, and a neurologic examination of the right upper extremity.   The physician noted the Veteran's report that he injured his neck while weight lifting and was experiencing right hand pain that was exacerbated by straightening his neck or sneezing.  He sought surgical treatment and rejected the anterior approach on the advice of friends.   He reported that he had no problems immediately after surgery but a short time later experienced a shortened trapezius and head tilt, pain in the right wrist, and epicondylitis of the right elbow.  He declined further surgery and used pain medication.  He currently experienced tenderness at the surgical site, burning sensation in the right arm, and difficulty sleeping.  He reported that despite the symptoms, he remained in "good shape" and that he worked out and competed in the 2009 bodybuilding competition as a present to his daughter.   

On examination, the physician noted some limitation of motion of the cervical spine with pain on motion and muscle spasm.  However, the physician noted no neck cant and noted that the Veteran freely moved the neck without pain during his interview.  X-rays showed disc space and neural foramina narrowing at C4-7 with scattered degenerative changes.  The right bicep was 39 cm in circumference compared to 40.5 on the left.  The right forearm was 28.5 cm on the left compared to 27 cm on the right.  The physicians noted that the differences were not noticeable on observation but only on measurement and are consistent with preferential use or pain avoidance but not motor deenervation.  Reflexes were decreased bilaterally and sensation was decreased on the right forearm and fingers.  There was mild right side radiculopathy originating at the C5-6 nerve roots.  

There was some mild limitation of motion of bilateral shoulder abduction and positive tests for rotator cuff weakness symptomatic of degenerative joint disease on the left.  However, the physician noted that the trapezius muscle is not innervated by the cervical nerves but rather by the spinal accessory nerve that was unrelated to the spinal surgery and most likely related to muscle trauma from weight lifting.  

On examination of the elbows, there was limitation in extension, moderate on the right and mild on the left.  Inconsistently, the physician noted ankylosis of the right elbow at 55 degrees although he noted a nearly full range of flexion.  X-rays showed a spur off the olecranon, osteophytes, and a possible loose body on the right elbow.   Range of motion of the wrists, hand and fingers was normal but nerve testing showed carpal tunnel syndrome and mild ulnar sensory deficits on the right that impact dexterity.  The physician concluded that the neural deficits were peripheral rather than radicular. 

After review of the medical history documents noted above, the physician provided the following opinions.  

He concluded that the current cervical spine deficits of degenerative disc disease, facet arthritis, and left foraminal narrowing were the causes for current neck pain and limitation of motion, were the result of aging and weight lifting, and were not residuals of the 1992 surgery.  The physician explained that the post-surgery follow up and the substance abuse treatment records showed no residual symptoms.  Although other examiners attributed the symptoms to the surgery, the Veteran displayed a very well developed and symmetrical musculature of the upper and lower extremities that would not be present if there was right C-6 motor nerve lesion.  Therefore, the physician concluded that the current cervical spine deficits were not residuals of the surgery. 

The physician noted that there was more pathology of the left shoulder than on the right and that the right trapezius muscle is not innervated by a nerve related to the surgery and that the rotator cuff is only partially innervated by the C5 and C6 roots.  Therefore, the current shoulder disorder is not related to the 1992 surgery but rather to competitive weight lifting.  The elbow, wrist, and finger nerve disorders are peripheral medial and ulnar nerve sensitivities and associated with carpal tunnel syndrome but not the 1992 surgery.  

The physician noted that he was in agreement with all other examiners, VA and private, that the 1992 surgery was warranted by the pre-surgery nerve studies and was an appropriate procedure and location.  There was proper consent and initial success.  Even if the outcome was ultimately no change or worsening of the pain, this outcome is seen in 20 percent of the cases and is reasonably foreseeable.  None of the examiners noted specific instances of carelessness, negligence, lack of proper skill, or error in judgment by VA care providers.  

The Board concludes that there has been substantial compliance with the February 2011 remand instructions because the 2009 body building materials have been associated with the claims file, the Veteran provided rebuttal, and adequate and comprehensive examinations were performed.  A psychiatric examination was not necessary to decide the claim because of the Board's assessment of the origin and status of the physical disabilities and their relationship to the diagnosed psychiatric disorders.  

In correspondence in September 2012, the Veteran called attention to the March 2005 brief by his representative and submitted copies of records and correspondence already of record.  He noted that he did not submit evidence of his bodybuilding competitions and that the use of his physical appearance as evidence was improper discrimination because it is possible to have disabilities such as cancer and still be in good condition.  He noted that he would have continued his body building career after the 1992 surgery if he had been capable but wanted to compete in 2009 for the benefit of his daughter before he "got too out of shape." 

The Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disabilities incurred as a result of VA spinal surgery in July 1992 is not warranted.  

The Veteran is competent to report on his experiences as a competitive body builder and on his pre- and post-surgical symptoms.  His descriptions of neck pain, radiating pain, numbness and weakness of the upper extremities, and the pulling sensation of the right trapezius are credible as they have not been challenged by any examiner.   The Veteran's reports of abandoning his body building career and the severity of his symptoms including the inability to hold a glass are not credible as they are inconsistent with the evidence of continued participation in competitions and a second place finish in a national competition in 2009.  Incapacity to hold objects is also inconsistent with clinical observations and testing.   Veteran contends that the consideration of evidence of his physical appearance is discrimination.  The Board concludes that it is not the physical appearance but the evidence of the functional capacity to achieve that level of muscular development that weighs heavily against the presence of the claimed disabilities.  Neither the competition photographs nor the 2012 VA examiners observations show symptoms such as head tilt or muscle atrophy so significant as to demonstrate a functional disability.  

The Board considered whether the Veteran's very basic medical training as a combat field corpsman and in basic aviation medicine while in the Navy justified affording additional probative weight to his opinion regarding improper surgery and the cause for his post-surgical symptoms.  The Board concludes that his level of medical training was adequate for understanding terminology and the nature of the surgery but not sufficient to evaluate the adequacy of the surgical procedure or the causes for post-surgical symptoms as they are complex matters requiring a medical degree and training in orthopedics and neurology.  

Regarding the issue of informed consent, the Board concludes that the Veteran was informed of the nature of the surgery including the appropriate surgical site, that the Veteran received information on possible adverse consequences including subsequent disc hernia and nerve damage, and that the Veteran voluntarily consented to the procedure.  The parties to the Joint Motion in May 2010 misrepresented the evidence to the Court that the Veteran's consent form was inconclusive because he checked two contradictory consent statements.  The parties also ignored the Veteran's own testimony provided to VA in the August 2004 RO hearing.  Plain reading of the informed consent form shows that this contention had no merit.  The Veteran clearly indicated his consent by checking "yes" following the line that read "The patient freely consented to this procedure/operation without duress or coercion".   (Moreover, he continued with the procedure without objection.)  The Veteran's check mark "yes", in the following paragraph (marked paragraph "I"), was an affirmation that the consequences of refusal of consent were explained.   There is no inconsistency or doubt that the Veteran freely gave consent.  Further the Veteran was advised that nerve damage and disc herniation were possible adverse consequences.  In the July 1992 neurologist's pre-surgery examination, the physician advised the Veteran that his muscular development and function showed that he could perform useful work and that the surgery was not without risk and was entirely elective.  In an August 2004 RO hearing, the Veteran acknowledged that he understood the procedure and was told of the risks including possibility of damage to the median nerve.  Therefore, he was advised that his reported post-surgical symptoms such as misaligned spine, bulging discs, and pinched nerves were foreseeable.  To the extent that a shoulder muscle was innervated by the affected nerves, he was advised that this too was foreseeable.  As will be discussed below, the Veteran's right trapezius muscle was not innervated by an affected nerve.  Therefore, the Board concludes that the Veteran was informed of the reasonably foreseeable consequences of surgery including that it may not be successful to the extent he and his physicians anticipated. 

There is evidence both for and against whether the Veteran incurred additional or new disabilities as a result of the surgery.  Although the Veteran and his examiners noted that 95 percent of the discomfort had been at least initially resolved, the Veteran continued to experience fatigue in using the right arm and hand in January 1993, six months after surgery.  The Veteran was lifting up to 75 pounds of weight at that time.  Ten months after surgery in May 1994, the Veteran reported a right head tilt because of pulling by the right trapezius, bursitis or tendinitis of the right elbow, carpal tunnel syndrome, and tightening of the extension muscle of the right forearm, all self diagnosed by the Veteran as a former hospital corpsman.  The record of this treatment encounter is not complete and it is not clear whether these symptoms other than the trapezius muscle were recurrences of pre-surgical symptoms exacerbated by resumed weight lifting.  Notwithstanding the Veteran's claim in 2012 that he had abandoned competition, clinical notes showed that he was pursuing national and regional bodybuilding competitions in 1999, 2006, and 2009.   The Veteran's orthopedic physician treated the Veteran on many occasions prior to 2001 with discussions of weight lifting activities and proper technique but with no mention that any symptoms were residuals of surgery until after the initial RO denial of the claim in 2000.  The physician further noted that the Veteran had current symptoms of absent right brachial radialis and biceps reflexes.  Based on a comparison of these before and after nerve test reports, the physician concluded that there was a "change in status" that must be considered to be caused by the surgical procedure with completely unexpected results causing permanent partial disability.  He did not explain how the radiculopathy that existed before and after the surgery was a change.  He did not explain how the absence of reflexes of arm muscles was caused by the surgery and not by prolonged heavy weight lifting in the intervening years, and he did not explain why the symptoms were permanent.  This physician provided another brief letter in July 2004 again concluding that the 2001 EMG studies showed permanent C5-6 radiculopathy.  This physician called the surgery "botched" but did not indicate or explain errors in care or unforeseen complications.  The Board concludes that this physician rather indicated that the surgery did not achieve the objective of complete relief of neck and upper extremity pain and numbness.   

The Board places greater probative weight on the comprehensive examination and opinion provided by the VA examiner in 2012 who concluded that the current cervical disc deficits including radiating pain were caused by age and continued weight lifting.  At most, this symptom is a recurrence of the pre-surgical symptoms and not an additional disability.  Further, the hand and elbow weakness and numbness existed prior to surgery.  Although these symptoms have become more severe, the physician concluded that they were caused by carpal tunnel syndrome, unrelated to the surgery.  Notably, the Veteran referred to carpal tunnel syndrome throughout the history.  His opinion that it was caused by the surgery warrants much less probative weight than that of the VA examiner in 2012 because of his level of medical training, detailed review of the history of care, and explanation that the syndrome involves the peripheral nerves at the elbow and wrist and not originating at the affected cervical vertebrae.   The Board concludes that right elbow, wrist, and hand nerve deficits are not additional disabilities caused by surgery but rather exacerbations of pre-surgery lower arm symptoms caused by age and weight lifting activity. 

The Board concludes that the contended symptoms of misaligned cervical spine and uncontrolled head tilt are not credible as they have not been observed by examiners or shown in the picture of the Veteran's 2009 second place competition.  There are no clinical observations of a "misaligned cervical spine." 

There is evidence that the reduction or absence of upper arm reflexes and the tight trapezius muscle that were not present prior to surgery but appeared many months and years later after a resumption of weight lifting.  Although these disabilities are new, the Board places greatest probative weight on the 2012 physician's opinion.  Nerves affecting the trapezius muscle did not originate from the site of the surgery.  Nerve damage to the extent of a loss of reflexes of the upper arm was reasonably foreseeable as the Veteran was advised prior to surgery that nerve damage could be a consequence.  Moreover, the physician concluded that that these symptoms were not caused by the surgery but rather by continued competitive body building and the weight lifting workouts necessary to achieve the muscle development.  

Notwithstanding the competent medical evidence both for and against whether any neck pain or upper arm loss of reflexes are additional disabilities caused by the surgery, the Board concludes that these symptoms were reasonably foreseeable as they were explained to the Veteran prior to surgery as potential nerve damage.  Furthermore, the VA neurologist and surgeon both advised the Veteran of the possible risks.  The only physician who offered any criticism of the conduct of the surgery by calling it "botched" provided no detailed explanation.  Other VA examiners found no errors of judgment, skill, or proper care.  Although the surgery was not as successful as he desired, there is insufficient credible medical evidence that those residuals that are related to the surgical site were the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment.  Finally, the Board concludes that the Veteran's contentions that these symptoms precluded his further pursuit of a professional bodybuilding career are not credible as he finished second in a national competition in 2009, seventeen years after surgery.  From a lay perspective, the functional capacity necessary to achieve this level of physical development is inconsistent with debilitating neck pain and shoulder, arm, and hand weakness.  

The weight of the credible and probative evidence demonstrates that the Veteran's current cervical neck pain and upper arm reflex deficits were not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or were reasonably foreseeable.  The Veteran's lower arm, elbow, and hand deficits and trapezius muscle tightening are not additional disabilities incurred in the 1992 VA surgery.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran sought VA psychiatric care for substance abuse in late 1992.  The records of treatment do not mention the VA surgery or any spinal symptoms.  In January 1995, the Veteran sought VA mental health treatment for anger, frustration, insomnia, and depression.  An examiner noted that the Veteran related his symptoms to the "botched" surgery and domestic issues.  The examiner's diagnosed major depression but there is no record of any follow-up treatment. 

In October 1999, a VA outpatient clinic physician referred the Veteran for a psychiatric examination because of hypomanic symptoms.  In February 2000, a VA psychiatrist noted the Veteran's reports of depression and insomnia related to his cervical and shoulder pain and frustration at his incapacitation.  The psychiatrist prescribed medication.  In March 2000, a VA counselor noted the Veteran's reports of agitation and emotional surges of anxiety because his neck and shoulder pain precluded working out and pursuing his bodybuilding career.   The Veteran also reported that he had studied anatomy and physiology in college and wanted to become a nurse but was unable to perform the required mathematics.  The counselor diagnosed anxiety disorder because of the medical condition and bipolar disorder.  In a December 2000 letter, the psychiatrist noted that the Veteran experienced a mood disorder associated with a loss of self-esteem, identity, and self image because of the loss of his body building career.  The psychiatrist noted that this was an overinvestment by the Veteran but was debilitating for him.  The Veteran continued to receive periodic VA mental health treatment for anxiety, depression, and on-going psychosocial stressors.  

In January 2006, a VA staff psychiatrist noted a review of the claims file and the Veteran's reports of continued anger, depression, and insomnia because of neck and shoulder pain.  The psychiatrist diagnosed major mood disorder and possible bipolar disorder.  The psychiatrist noted that the mood disorder was associated with physical disabilities and that if these disabilities were service-connected, then the mood disorder should also be service connected.  

The Board concludes that compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder caused by VA cervical spine surgery in 1992 is not warranted.  The Board concludes that the Veteran is competent and credible to report his symptoms of anger, depression, and frustration with his perceived physical limitations because none of the mental health examiners challenged his reports or concluded that they were imagined or exaggerated.  However, the Board places low probative weight on the Veteran's contentions and the mental health examiner's conclusions that the symptoms are related to an inability to work out or compete in body building competitions.  There is credible evidence that the Veteran has been able to work out and successfully compete as a body builder for many years even though he might not have achieved his goals that one examiner found to be overinvestment.  The records of physical examinations show that the Veteran has never been so disabled as to preclude other forms of physical or sedentary occupations.  

As noted above, the Board concluded that there was evidence both for and against whether any of the physical complaints were additional disabilities caused by VA surgery in 1992 but that there was insufficient evidence of negligence or error in the VA treatment.  The residual disabilities were either continuations of pre-surgery disorders, reasonably foreseeable consequences of an unsuccessful procedure, exacerbations associated with continued weight lifting, or age related deterioration.  The Veteran may well have developed a depressed mood and anger disorder because of his perceived incapacity and reduced competitive performance.  However, his physical deficits were not a result of error or negligence on the part of VA, and therefore, neither are his mental health disorders.  

The weight of the credible and probative evidence demonstrates that the Veteran's current major mood disorder was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination .  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












	(CONTINUED ON NEXT PAGE)

ORDER

Compensation under 38 U.S.C.A. § 1151 for right C5-6 cervical radiculopathy, absent right brachial radialis, and biceps reflex, due to a cervical C5-6 right discectomy performed at a VA Medical Center in July 1992 is denied. 

Compensation under 38 U.S.C.A. § 1151 for psychiatric disorder, claimed as anxiety and depression, due to cervical C5-6 right discectomy performed at a VA Medical Center in July 1992 is denied. 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


